Title: To James Madison from John Witherspoon, 20 May 1790
From: Witherspoon, John
To: Madison, James


Dr Sir
Perth Amboy May 20. 1790
I have just received a Letter on a very singular Subject which I will not write but inform You of at our first Meeting. It comes from a Clergy man of Nova Scotia of the Episcopal or roman catholic Church (for he does not say which) altogether unknown to me & contains a packet directed to a Mr Sterling Pleasant Mercht in Mecklenburg County Virginia with whom he says he is informed I am in habits of particular Intimacy. He has been wholly misinformed in this for I know no person of that Name. But as the Subject is of much Importance to Mr Pleasant ⟨&⟩ I seem to have been pitched upon for security of Conveyance instead of sending it away at Random I beg Leave to enquire of You or of any of your Colleagues whether You know such a Person as Mr Sterling Pleasant & also of his Character & Circumstances & what is the nearest post Town to him or proper Address by the Post. The Matter relates to a Child of his in a miserable situation. I have the Honour to be Sir Yours sincerely
Jno Witherspoon
